                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ALEXANDER ROSS,

                   Petitioner,                           8:21CV107

      vs.
                                                          ORDER
STATE OF NEBRASKA,

                   Respondent.


      Petitioner was ordered to file and serve a brief in opposition to the
Respondent’s motion for summary judgment. (See Filing 3.) Petitioner’s brief has
not been filed with the court.

      IT IS ORDERED that Petitioner shall file his brief in opposition to the
Respondent’s motion for summary judgment on or before July 12, 2021. Otherwise,
the matter will be ripe for consideration.

      Dated this 21st day of June, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
